DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Maeda et al. (US 2013/0209199 hereinafter Maeda).
As to claim 1, Maeda discloses in Figs. 3, a contactor comprising: a temperature adjustment mechanism (paras 0140, and 0147) which increases and decreases temperature of an electronic component via a contact portion (T as shown in Fig. 3); a cover (75 as shown in Fig. 3) which externally covers the temperature adjustment mechanism (paras 0140, and 0147) and comprises an aperture portion (“open portion” as shown in Fig. 3); and a path (portion as shown in Fig. 3, also paras 0135) allowed to supply gas to inside of the cover(75 as shown in Fig. 3), wherein the cover (75 as shown in Fig. 3) is configured to change a distance from the aperture portion to the contact portion (via 73 as shown in Fig. 3).

As to claim 3, Maeda discloses in Figs. 3, further comprising a blower mechanism (76 as shown in Fig. 3) which forms an air current which blocks the aperture portion (Fig. 3).
As to claim 4, Maeda discloses in Figs. 3, further comprising a shielding mechanism (via 73 as shown in Fig. 3) allowed to shield the aperture portion.
As to claim 5, Maeda discloses in Fig. 3, wherein the cover (75 as shown in Fig. 3) comprises a bellows allowed to extend and retract (Fig. 3).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6-8, the prior art does not disclose the features as recited in each claims. 
Conclusion







M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	11/6/21